Case 9:19-cv-81160-RS Document 179 Entered on FLSD Docket 02/24/2020 Page 1 of 7




                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                             CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

          Plaintiff,
  v.

  CORELLIUM, LLC,

             Defendant.

   __________________________________/

       AMENDED MOTION TO FILE PORTIONS OF EXHIBIT 3 AND OTHER EXHIBITS
        TO CORELLIUM’S RESPONSE IN OPPOSITION TO PLAINTIFF APPLE INC.’S
       MOTION FOR PROTECTIVE ORDER BARRING DEPOSITION OF PLAINTIFF’S
                         APEX EMPLOYEE UNDER SEAL

          Defendant, Corellium, LLC (“Defendant” or “Corellium”), pursuant Federal Rule of Civil

  Procedure 26(c), Local Rules 5.4 and 7.1 of the United States District Court for the Southern

  District of Florida, and Section 9 of the Southern District of Florida’s CM/ECF Administrative

  Procedures, respectfully moves this Court for an order authorizing the filing under seal portions of

  Exhibit 3 and Exhibits 4 through 16 under seal to Corellium’s Response in Opposition to Plaintiff

  Apple Inc.’s (“Apple”) Motion for Protective Order Barring Deposition of Plaintiff’s Apex

  Employee and Incorporated Memorandum of Law (“Response”), and in support thereof, states as

  follows:

                                                           BACKGROUND

          1.          On December 13, 2019, this Court entered a Stipulated Confidentiality and

  Protective Order [D.E. 50] (the “Protective Order”). The Protective Order exists to allow the

  parties to designate Protected Material pursuant to Protective Order ¶ 7.

                                                    COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 179 Entered on FLSD Docket 02/24/2020 Page 2 of 7
                                                                                              CASE NO.: 9:19-CV-81160-RS


         2.        On February 18, 2020, Apple filed its Motion for Protective Order Barring

  Deposition of Plaintiff’s Apex Employee and Incorporated Memorandum of Law [D.E. 158]

  (“Motion for Protective Order”).

         3.        Corellium has prepared its Response.

         4.        Exhibit 3 to Corellium’s Response is a Slide Deck that was prepared and displayed

  for Craig Federighi during a one-on-one meeting between Craig Federighi and Chris Wade on July

  24, 2018.

         5.        The Slide Deck contains highly confidential, proprietary, and trade secret

  information.

         6.        Exhibit 4 is Apple’s Amended Responses and Objections to Corellium, LLC’s First

  Set of Requests for Admission (“Amended Responses”), which have been deemed “Confidential”

  by Apple due to the confidential information contained therein.

         7.        Exhibits 5 through 16 and portions of Exhibit 18 contain confidential

  communications between Corellium and Apple as well as Corellium’s confidential internal notes.

         8.        Counsel for Apple has informed counsel for Corellium that Apple does not take a

  position as it relates to Corellium’s Motion to File Portions of Exhibit 3 or Exhibits 5, 6, 13, 16

  and portions of Exhibit 18 under seal to Corellium’s Response in Opposition to Plaintiff Apple

  Inc.’s Motion for Protective Order Barring Deposition of Plaintiff’s Apex Employee and

  Incorporated Memorandum of Law. Counsel for Apple has informed counsel for Corellium that it

  does not oppose the filing of Exhibit 4, 7–12, 14, and 15 under seal.

         9.        Consistent with the Protective Order and Corellium’s confidentiality designations,

  Corellium moves to file under seal portions of Exhibit 3 and 18, and to file under seal Exhibits 4–

  16.
                                                                     2
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 179 Entered on FLSD Docket 02/24/2020 Page 3 of 7
                                                                                              CASE NO.: 9:19-CV-81160-RS


                                               MEMORANDUM OF LAW

  I.     Legal Standard

         “Unless otherwise provided by law, Court rule, or Court order, proceedings in the United

  States District Court are public and Court filings are matters of public record.” S.D. Fla. L.R.

  5.4(a). However, this right of access is not absolute and “requires a balancing of competing

  interests.” Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir.

  2001) (citations omitted). In determining whether to seal a document, “courts must consider,

  among other factors, ‘whether allowing access would impair court functions or harm legitimate

  privacy interests, the degree of and likelihood of injury if made public, the reliability of the

  information, whether there will be an opportunity to respond to the information, whether the

  information concerns public officials or public concerns, and the availability of a less onerous

  alternative to sealing the documents.’” Huenefeld v. Nat’l Beverage Corp., No. 16-62881-CIV,

  2017 WL 4864594, at *1 (S.D. Fla. Oct. 25, 2017) (quoting Romero v. Drummond Co., 480 F.3d

  1234, 1245 (11th Cir. 2007)).

  II.    Good Cause Exists for the Court to Seal Portion of Exhibit 3 and 18 and to Seal
         Exhibits 4-16

         In this instance, good cause exists to for this Court to seal portions of Exhibit 3 and 18 as

  well as Exhibits 4–16 to Corellium’s Response. In particular, Exhibit 3 is a Slide Deck of

  information that was presented to Craig Federighi by Chris Wade during the July 24, 2018 meeting.

  As such, the Slide Deck contains highly confidential, proprietary, and trade secret information.

  Moreover, Corellium has designated the portions of Exhibit 3 it wishes to seal as AEO as well as

  Confidential to ensure its confidentiality is kept. Exhibit 4 contains Apple’s Amended Answers,

  which have been marked “Confidential” due to the nature of the information contained therein.

                                                                     3
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 179 Entered on FLSD Docket 02/24/2020 Page 4 of 7
                                                                                              CASE NO.: 9:19-CV-81160-RS


  Additionally, Exhibits 5–16 and portions of Exhibit 18 contain confidential communications

  between Corellium and Apple as well as Corellium’s confidential internal notes. These

  communications and documents also have been designated “Confidential.” Accordingly, the same

  precautions are required of this Court to keep this sensitive information from the public’s reach.

  Therefore, due to the confidential, proprietary, and trade secret information contained in Exhibits

  3–16 and 18, this Court must seal the information contained in portions of Exhibit 3 and 18, and

  Exhibits 4–16 to Corellium’s Response.

                                                         CONCLUSION

         Corellium respectfully requests the Court enter the proposed Order, attached hereto,

  permitting it to file portions of Exhibit 3 and 18, and seal exhibits 4–16 to Corellium’s Response

  in Opposition to Plaintiff Apple Inc.’s Motion for Protective Order Barring Deposition of

  Plaintiff’s Apex Employee and Incorporated Memorandum of Law under seal and ordering that

  the materials remain under seal through the final resolution of this matter, including during any

  period of appeal taken by any party to this case except as otherwise stated in the above referenced

  Protective Order, as ordered by this Court, or required by law:

                                        LOCAL RULE 7.1(A)(3) CERTIFICATION

         Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for

  Defendant conferred via telephone call with counsel for Plaintiff on February 24, 2020, regarding

  the relief sought herein, as well as via email on February 24, 2020. Plaintiff does not oppose the

  Motion and the filing of Exhibit 4, 7–12, 14, and 15 under seal. Plaintiff does not take a position

  as it relates to Corellium’s Motion to File Portions of Exhibit 3 or Exhibits 5, 6, 13, 16 and portions

  of Exhibit 18 under seal.


                                                                     4
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 179 Entered on FLSD Docket 02/24/2020 Page 5 of 7
                                                                                             CASE NO.: 9:19-CV-81160-RS


  Dated: February 24, 2020                                       Respectfully submitted,




                                                           By: s/ Lizza C. Constantine
                                                               JONATHAN VINE
                                                               Florida Bar No.: 10966
                                                               JUSTIN LEVINE
                                                               Florida Bar No.: 106463
                                                               LIZZA CONSTANTINE
                                                               Florida Bar No.: 1002945

                                                                    COLE, SCOTT & KISSANE, P.A.
                                                                    Counsel for Defendant
                                                                    Esperante Building
                                                                    222 Lakeview Avenue, Suite 120
                                                                    West Palm Beach, Florida 33401
                                                                    Telephone (561) 383-9222
                                                                    Facsimile (561) 683-8977
                                                                    E-mail: jonathan.vine@csklegal.com
                                                                    E-mail: justin.levine@csklegal.com
                                                                    E-mail: lizza.constantine@csklegal.com


                                                                          and

                                                                  NORTON ROSE FULBRIGHT
                                                                  Counsel for Defendant
                                                                  2200 Ross Ave.
                                                                  Dallas, Texas 75201
                                                                  Telephone (214) 855-8000
                                                                  Facsimile (214) 855-8200
                                                                  Brett Govett, Pro hac vice
                                                                  E-mail: brett.govett@nortonrosefulbright.com
                                                                  Robert Greeson, Pro hac vice
                                                                  E-mail: robert.greeson@ nortonrosefulbright.com
                                                                  Jackie Baker, Pro hac vice
                                                                  E-mail: jackie.baker@nortonrosefulbright.com

                                            CERTIFICATE OF SERVICE

         IT IS HEREBY CERTIFIED that on February 24, 2020, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing
                                                                    5
                                                COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 179 Entered on FLSD Docket 02/24/2020 Page 6 of 7
                                                                                              CASE NO.: 9:19-CV-81160-RS


  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.



                                                         SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Kathryn Ruemmler (pro hac vice)
  kathryn.ruemmler@lw.com
  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
  Washington, DC 20004

  Andrew M. Gass (pro hac vice)
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

  Jessica Stebbins Bina (pro hac vice)
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067


                                                                     6
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 179 Entered on FLSD Docket 02/24/2020 Page 7 of 7
                                                                                              CASE NO.: 9:19-CV-81160-RS


  Attorneys for Plaintiff,
  Apple Inc.




                                                                     7
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
